UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4679



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CYNTHIA SCOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-02-1358)


Submitted:   August 31, 2006            Decided:   September 21, 2006


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janis Richardson Hall, Greenville, South Carolina, for Appellant.
Regan Alexandra Pendleton, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Cynthia Scott appeals her conviction for conspiracy to

possess with intent to distribute crack cocaine and her resulting

sentence.    Counsel has filed an Anders v. California, 386 U.S. 738

(1967) brief and Scott has filed a supplemental brief.                         The

Government elected not to file a reply brief.                   The only issue

raised by counsel is whether the district court erred in denying

Scott’s Fed. R. Crim. P. 29 motion for judgment of acquittal

arguing   that    there   was   insufficient      evidence      to   support   the

conviction.      We affirm.

            This court reviews the denial of a Rule 29 motion de

novo.   United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).

Where, as here, the motion was based on a claim of insufficient

evidence, “[t]he verdict of a jury must be sustained if there is

substantial   evidence,       taking    the    view    most   favorable   to   the

Government, to support it.” Glasser v. United States, 315 U.S. 60,

80 (1942).    This court “ha[s] defined ‘substantial evidence’ as

‘evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.’”            Alerre, 430 F.3d at 693 (quoting

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc)).   The court “must consider circumstantial as well as direct

evidence, and allow the government the benefit of all reasonable

inferences    from    the     facts    proven     to    those    sought   to    be


                                       - 2 -
established.”     United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).     This court “may not weigh the evidence or review the

credibility of the witnesses.”        United States v. Wilson, 118 F.3d

228, 234 (4th Cir. 1997).       We have reviewed the record and find

that there was sufficient evidence to support the conviction.

            Scott filed a supplemental brief arguing that she should

not have received a harsh sentence, that she lied in her statement

to police, and that one of the witnesses implicating her was not

credible.      We find these claims without merit.           We deny Scott’s

motion to remand for resentencing and grant the Government’s motion

to dismiss the motion to remand.             In accordance with Anders, we

have reviewed the record in this case and have found no meritorious

issues for appeal.        We therefore affirm Scott’s conviction and

sentence.      This court requires that counsel inform Scott, in

writing, of the right to petition the Supreme Court of the United

States for further review.      If Scott requests that a petition be

filed,   but    counsel   believes    that     such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel’s motion must state that a

copy thereof was served on Scott.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED


                                     - 3 -